 

United States Couris
Southern District Of Texas
FILED

JAK apse
UNITED STATES DISTRICT COURT Aw 09 cog

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION David J. Bradley, Clerk of Cour
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. (A CAR DY
DANIEL HERNANDEZ

INFORMATION
THE UNITED STATES CHARGES THAT:

BACKGROUND
At all relevant times:

1. United States Department of Homeland Security (“DHS”) was a cabinet department
of the United States government. Among its many responsibilities were securing and managing
the nation’s borders, preventing terrorism, and enhancing security.

2. United States Customs and Border Protection (“CBP”) was the largest law
enforcement agency of DHS. Its primary mission was to safeguard the United States’ borders by,
among other things, enforcing federal immigration and drug laws.

3. Defendant DANIEL HERNANDEZ was a registered nurse and longtime associate
of Person A.

4. Person A was a CBP Border Patrol Agent (“BPA”) who worked at Border Patrol
Stations located within the Southern District of Texas. As a BPA, Person A’s official duties

included preventing the illegal trafficking of drugs and contraband into the United States.

 
COUNT ONE
18 U.S.C. § 371
(Conspiracy to Commit Bribery)

5. The allegations contained in paragraphs 1 through 4 of this Information are re-
alleged and incorporated by reference as though fully set forth herein.

6. From at least 2013, through in or about October 2014, in the Southern District of
Texas and elsewhere, the defendant,

DANIEL HERNANDEZ
knowingly and willfully conspired and agreed with Person A to commit an offense against the
United States, that is, to directly and indirectly, corruptly receive, accept, and agree to receive and
accept personally something of value, that is cash payments, in return for Person A being induced
to do an act in violation of his official duty; namely, providing assistance to smuggle marijuana
and other illegal drugs into the United States of America, in violation of 18 U.S.C. § 201(b)(2).
Purpose of the Conspiracy

7. It was the purpose of the conspiracy for HERNANDEZ and Person A to unjustly

and unlawfully enrich themselves through bribery.
Manner and Means of the Conspiracy

8. The manner and means by which HERNANDEZ and Person A carried out the

conspiracy included, but were not limited to:
a. In approximately 2004, Person A was introduced to individuals associated
with a drug trafficking organization (“DTO”) that transported illegal drugs, including
marijuana, into the United States from Mexico. Person A agreed to assist the DTO in

smuggling illegal drugs into the United States, in violation of Person A’s official duty.

 

 
b. Person A subsequently enlisted the help of HERNANDEZ in organizing
meetings with the DTO and assisting with the bribe transactions.
c. Defendant and Person A both accepted money in exchange for providing

materials and information requested by the DTO.

d. Person A had access to these materials and the information by virtue of his
position as a BPA.
e. From approximately 2013 to approximately 2014, Defendant and Person

A agreed to, and took overt acts to, facilitate the trafficking of illegal drugs, including
marijuana, into the United States from Mexico on behalf of the DTO.
Overt Acts .

9. In furtherance of the conspiracy and to accomplish its unlawful objects,
HERNANDEZ and Person A performed and caused to be performed the following overt acts,
among others, in the Southern District of Texas:

a. Beginning in approximately early 2013, in exchange for money, Person A
and Defendant provided Person B, an individual they believed to be a member of the DTO,
with CBP sensor locations near the United States border with Mexico, the locations of
unpatrolled roads at or near the border, the number of BPAs working in a certain area, keys
to unlock CBP locks located on gates to ranch fences along the border, and CBP radios.

b. On or about March 12, 2014, Defendant met with Person B. In exchange
for $500, Defendant showed a map containing CBP sensor locations and also provided a

copy of a key that opened the CBP locks.

 
Cc. On or about July 9, 2014, Defendant met with Person A and Person B.
Person B provided cash in exchange for CBP sensor information and a key that opened the
CBP locks.

d. On or about October 30, 2014, Defendant again met with Person A and
Person B. Person B provided between approximately $7,000 and $8,000 in cash in
exchange for the locations of CBP sensors. Defendant and Person A split the money evenly
between themselves.

e. In total, Defendant accepted approximately $5,000 in cash in exchange for
facilitating shipments of illegal drugs into Texas without law enforcement detection.

All in violation of Title 18, United States Code, Section 371.

 

 
NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 981(a)(1)(C); 28 U.S.C. §2461(c)

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), the United States gives

notice to the defendant,
DANIEL HERNANDEZ

that in the event of conviction, all property, real or personal, which constitutes or is derived from
proceeds traceable to such offenses is subject to forfeiture.

The United States will seek the imposition of a money judgment. In the event that a
condition listed in Title 21, United States Code, Section 853(p) exists, the United States will seek
to forfeit any other property of the defendant in substitution up to the amount of the money

judgment.

RYAN K. PATRICK
United ~ Vie
By: CL .

Arthur R. Jones (~~

John Pearson

Assistant United States Attorneys
Southern District of Texas

  

ANNALOU TIROL —

"CL Infggrity Section
By: “

Rebecca Moses ~
Peter M. Nothstein

Trial Attorneys

United States Department of Justice
Public Integrity Section

 

mr

 
